DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 10/29/2019. 
The examiner acknowledges the amendments to the claims and specification.
Claims 27-46 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/03/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 38 is objected to because of the following informalities:  In line 10, after “member”, “a” should be deleted.  Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 27-30, 32, 34-40, 42, and 44-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al., hereinafter “Lee” (U.S. Pub. No. 2003/0199974) in view of Hyde (U.S. Pub. No. 2006/0030885).
Regarding claims 27 and 37, Lee discloses an operating method for treatment of a heart valve, the method comprising:
introducing an annuloplasty member (implant member 102/anchors 112, 114/pledgets 118, 120/enlarged portions 110, 116; see Figures 4A-4B and 5A-5E) into a heart valve (mitral valve annulus “MVA”; see paragraph [0058]) using a catheter 124 (see Figures 1B, 2A-2D; paragraphs [0048]-[0049], [0051]), wherein the annuloplasty member has an extended shape during the step of introducing the implant into the heart valve (see Figure 4A and paragraph [0064]);

implanting the annuloplasty member such that the annuloplasty member penetrates tissue of a valve annulus of the heart valve (Id.; the undulating wire of implant 102 is fully embedded within the valve annulus – see paragraph [0061]),
wherein the annuloplasty member has a shortened shape after implantation (see Figure 4B and paragraph [0064]) and tissue of the valve annulus of the heart valve is contracted when the annuloplasty member transitions from the extended shape to the shortened shape such that the annuloplasty member reduces a distention of the valve annulus (Id.).
However, Lee does not disclose the operating method being percutaneous, or implanting the annuloplasty member through minimally invasive vascular access, although Lee acknowledges that the annuloplasty member facilitates minimally invasive approaches to valve annuloplasty (see paragraph [0020]).
In the same field of art, namely methods for treatment of a heart valve, Hyde teaches in paragraph [0043] introducing an annuloplasty member percutaneously in a minimally invasive approach.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Lee by using a percutaneous and minimally invasive approach, as taught by Hyde, in order to minimize pain and discomfort and reduce recovery time and hospitalization for patients (see Hyde; paragraph [0010]). 
Regarding claim 28, Lee discloses an actuator 122 (see Figures 2A-2D) is releasably connected to an end 116 of the annuloplasty member and wherein the 
	Regarding claim 29, Lee discloses the step of: separating the actuator from the annuloplasty member after the step of implanting the annuloplasty member (see Figures 2A-2D; paragraphs [0051], [0060]).
	Regarding claim 30, Lee discloses the annuloplasty member forms an annular frame after the step of implanting the annuloplasty member (see partial ring shape formed by implant member 102 in Figure 5E).
	Regarding claim 32, Lee discloses the annuloplasty member forms a semi-annular frame after the step of implanting the annuloplasty member (see partial ring shape formed by implant member 102 in Figure 5E).
	Regarding claim 34, Lee discloses the annuloplasty member is formed from a shape memory material (see paragraphs [0055]-[0056]) that transitions from the extended shape to the shortened shape (see paragraphs [0061], [0064]).
	Regarding claim 35, Lee discloses the annuloplasty member is a coil and a pitch of the coil decreases when the coil transitions from the extended shape to the shortened shape (see Figures 4A-4B and paragraph [0064]).
	Regarding claims 38 and 46, Lee discloses an operating method for treatment of a heart valve, the method comprising:
introducing an annuloplasty member (implant member 102/anchors 112, 114/pledgets 118, 120/enlarged portions 110, 116; see Figures 4A-4B and 5A-5E) into a heart valve (mitral valve annulus “MVA”; see paragraph [0058]) using a catheter 124 (see Figures 1B, 2A-2D; paragraphs [0048]-[0049], [0051]), wherein an actuator 122 116 of the annuloplasty member (Id.);
deploying the annuloplasty member from the catheter (see Figures 2A-2D and 5B-5E);
implanting the annuloplasty member such that the annuloplasty member penetrates tissue of a valve annulus of the heart valve (Id.; the undulating wire of implant 102 is fully embedded within the valve annulus – see paragraph [0061]);
moving the annuloplasty member via the actuator to cause tissue of the valve annulus of the heart valve to contract such that the annuloplasty member reduces a distention of the valve annulus (see Figures 5B-5E and paragraphs [0060]-[0061], [0064]; the actuator 122 holds and moves with the annuloplasty member as it is being introduced and leads to contraction of the annulus).
However, Lee does not disclose the operating method being percutaneous, or implanting the annuloplasty member through minimally invasive vascular access, although Lee acknowledges that the annuloplasty member facilitates minimally invasive approaches to valve annuloplasty (see paragraph [0020]).
In the same field of art, namely methods for treatment of a heart valve, Hyde teaches in paragraph [0043] introducing an annuloplasty member percutaneously in a minimally invasive approach.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Lee by using a percutaneous and minimally invasive approach, as taught by Hyde, in order to minimize pain and discomfort and reduce recovery time and hospitalization for patients (see Hyde; paragraph [0010]). 

Regarding claim 40, Lee discloses the annuloplasty member forms an annular frame after the step of implanting the annuloplasty member (see partial ring shape formed by implant member 102 in Figure 5E).
	Regarding claim 42, Lee discloses the annuloplasty member forms a semi-annular frame after the step of implanting the annuloplasty member (see partial ring shape formed by implant member 102 in Figure 5E).
	Regarding claims 36 and 44-45, Lee discloses the claimed invention, as discussed above, except for the annuloplasty member being a coil, although Lee discloses the annuloplasty member includes an undulating wire 102 fully embedded in the valve annulus that moves from an axially expanded configuration to an axially contracted configuration (see Figures 4A-4B and paragraphs [0061], [0064]).  Lee also does not disclose the step of deploying or moving the annuloplasty member includes causing the coil to move forward and driving it in rotation along its axis after longitudinal advancement of the coil is restricted when a first abutment surface of the catheter meets a second abutment surface of the actuator.
	Hyde further teaches an annuloplasty member having a coil 104A or 104B (see Figure 3 and paragraph [0052]) which enter tissue by threading and rotating through the tissue similar to action of a screw which increase retentive or anchoring strength (Id.), and deploying the annuloplasty member includes causing the coil to move forward and driving it in rotation along its axis (see Figures 13A-13H and paragraphs [0088]-[0089]), 304 of the catheter which receive 350A or 350B) meets a second abutment surface of an actuator (surface of 350A or 350B abut against distal surfaces at the end of the slots).
A skilled artisan would look to Hyde to modify Lee since the annuloplasty member in Hyde is also embedded within tissue to treat a heart valve, and since the coil structure as taught by Hyde is also a shape that is known in the art for transitioning from an axially expanded configuration to an axially contracted configuration.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the annuloplasty member and deploying step of Lee by causing a coil to move forward and driving it in rotation along its axis and restricting longitudinal advancement of the coil as claimed, as taught by Hyde, in order to increase retentive or anchoring strength of the annuloplasty member (see Hyde; paragraph [0052]) and to facilitate delivery of the coil such that it is properly embedded and contracted within tissue.  

Claims 31, 33, 41, 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee (U.S. Pub. No. 2003/0199974) in view of Hyde (U.S. Pub. No. 2006/0030885), as applied to claims 30, 32, 40, 42 above, and further in view of Sharkawy et al., hereinafter “Sharkawy” (U.S. Pub. No. 2005/0203618).


	In the same field of art, namely methods for treatment of a heart valve, Sharkawy teaches in Figure 2B and paragraphs [0075] and [0077] percutaneously implanting a prosthetic valve 50 into an annular or semi-annular frame 64.
	It would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined invention of Lee and Hyde by percutaneously implanting a prosthetic valve into the annular or semi-annular frame, as taught by Sharkawy, in order to treat patients that require valve replacement in a minimally invasive approach (see Sharkawy; paragraphs [0008]-[0009]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        03/24/20213